

116 HR 8159 IH: Department of Energy Organization and Management Improvement Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8159IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mr. Walden (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to review and report periodically on measures and recommendations to improve general management of the Department of Energy, to implement reforms to ensure continuous improvement in such management, and for other purposes.1.Short titleThis Act may be cited as the Department of Energy Organization and Management Improvement Act. 2.Evaluation and reporting on improving management of Department of Energy(a)In generalPart C of title VI of the Department of Energy Organization Act (42 U.S.C. 7251 et seq.) is amended by adding at the end the following new section:664.Evaluation and reporting to improve general managementNot later than 1 year after the date of enactment of this section, and every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing—(1)an evaluation of the general management of the Department, including management and mission support functional programs that have Department-wide responsibility for legal services, administration, accounting, budgeting, contract and project management, human resources management, and such other staff support offices the Secretary determines appropriate;(2)a description of impediments to effective Departmental management;(3)a description of recommended measures to improve Departmental management, including statutory changes to address such impediments;(4)a strategic plan, to be implemented by the Office of the Secretary, for continuous improvement in the management of the Department; and(5)an evaluation of the status of the improvement of Departmental management..(b)Conforming amendmentThe table of contents of the Department of Energy Organization Act is amended by inserting after the item relating to section 663 the following:Sec. 664. Evaluation and reporting to improve general management..3.Updating orders relating to Department of Energy managementNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing—(1)a description of the status of all orders issued by the Department of Energy relating to management of the Department; and(2)a schedule for updating such orders to ensure effective management of the Department, including personnel of the Department and budget formulation.4.Integration of National Nuclear Security Administration and Department of Energy mission-support personnelSection 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410) is amended—(1)by striking subsection (a) and inserting the following new subsection:(a)Status of Administration personnelEach officer or employee of the Administration shall be responsible to and subject to the authority, direction, and control of the Secretary consistent with section 202(c)(3) of the Department of Energy Organization Act (42 U.S.C. 7132(c)(3)).;(2)by striking subsection (b);(3)by redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively;(4)in subsection (b), as so redesignated, by striking Subsections (a) and (b) and inserting Subsection (a); and(5)in subsection (d), as so redesignated, by striking subsections (a) and (b) and inserting subsection (a).